Case 1:20-cr-00199-PAB Document 9 Filed 07/26/20 USDC Colorado Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


Criminal Case No. 20-cr-00199-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

RONALD ALLEN GRACE, JR.,

Defendant.


                          ENTRY OF APPEARANCE OF COUNSEL

To:          The clerk of court and all parties of record

             I hereby certify that I am a member in good standing of the bar of this court, and I

appear in this case as counsel for:

            RONALD ALLEN GRACE, JR.



      DATED at Denver, Colorado this 26TH day of July, 2020.

                                                                /s/ Kevin J. Farrell
                                                            Name of Attorney

                                                             Law Offices of Randy B. Corporon, P.C.
                                                            Firm Name

                                                            2821 So. Parker Rd., Suite 555
                                                            Office Address

                                                             Aurora, CO 80014
                                                            City, State, ZIP Code

                                                             (303) 749-0062
                                                            Telephone Number

                                                            farrell.lawoffice@gmail.com
                                                            Primary CM/ECF E-mail Address
